Order entered October 14, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00820-CV

                              ROBERT K. DOWD, Appellant

                                              V.

                      SHIRE PHARMACEUTICALS, LLC, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-11027

                                          ORDER
       Before the Court is appellant’s October 9, 2014 second motion for an extension of time to

file a brief. Appellant again informs the Court that the parties have exchanged settlement and

dismissal documents. We GRANT appellant’s motion to the extent that appellant shall file

either a motion to dismiss the appeal or his brief by OCTOBER 31, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE